                                                                                  RECC!V'~-D

Case 1:20-cv-01544-LO-MSN Document 9 Filed 04/22/21 Page 1 of 1 PageID# 19
                                                                    WAILROOM




                                                                               Apk 2 2202!

                                                                          CLERK, U.S. DISTRICT COURT
April 19th, 2021                                                             ALEXANDRIA VIRGINIA

                                                    Michael John / Star
                                                    601 Four Mile Road
                                                    Suite 106
                                                    Alexandria, VA 22305
                                                   (703) 953-0232
                                                   mikelstarl@yahoo.com
Clerk of the Court - Civil
Alexandria Federal District Court
401 Courthouse Square
Alexandria, VA 22314


      In Re: Service of Case # 1:20-CV-1544




Dear Clerk of the Court

     Please have the Marshal's Office serve the parties,in the matter noted
above. I have enclosed a copy of the Defendant's current information and would
like process served to the parties as soon as possible.

      I have been granted the status of "in forma pauperis" by the Court and the
fees for such service have been waived.

      I appreciate all of your help in this matter and I look forward hearing from
your office in the near future.

                                                Yours Truly,
